Citation Nr: 0122742	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1998, for the award of disability compensation benefits for 
asthma. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 16, 1974 to 
January 13, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision that 
granted service connection for asthma and assigned a 30 
percent disability rating effective from November 18, 1998.


REMAND

The veteran contends that he should be awarded service 
connection effective the day following his discharge from 
military service because he filed a claim within one year of 
his separation from service.  Specifically, the veteran 
contends that he filed the claims paperwork with a yeoman at 
a United States Navy personnel office the week after the 
veteran was discharged.  Further, he states that he submitted 
a claim with the Chicago VA RO a month after he was 
discharged and that a friend witnessed him doing so.  In 
addition, he relates that he attempted to file a claim with 
the Milwaukee VA RO but was told that he was not eligible to 
receive benefits.  Presently, there is no evidence of a 
compensation claim having been filed prior to November 1998 
in the claims file.

The Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), as implemented by VA regulations set out 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
provides for an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Specifically, the newly promulgated 
VA regulations require that the veteran be notified of any 
information and evidence that is necessary to substantiate 
the claim.  VA is to inform the claimant which information 
and evidence the claimant is to provide and which information 
and 

evidence VA will attempt to obtain on his behalf.  While the 
RO provided the veteran notice of the evidence needed to 
substantiate the initial claim of service connection, no 
similar notice was provided as to the information and 
evidence needed to substantiate the claim for an earlier 
effective date.  

In addition to the enhanced notification duties, the Act 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
With respect to this duty to assist the veteran in 
substantiating his claim, the RO obtained private and VA 
medical records identified by the veteran as relating to 
treatment of his service-connected disability.  66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  However, it does not appear that action was 
taken to follow up on the veteran's contention that he filed 
claims within a year of his separation from service-one at 
another RO-and that he had a witness to this fact.  
Accordingly, in order to fully comply with the requirements 
of the new law, the case is REMANDED for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures set forth at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) as implemented by the newly 
promulgated VA regulations are fully 
satisfied.  Specifically, the RO should 
notify the veteran of the evidence 
necessary to substantiate his claim for 
an earlier effective date, namely proof 
of his earlier filing of a claim.  
Additionally, the RO should notify the 
veteran of his role in helping to secure 
additional evidence of his having filed a 
claim prior to November 18, 1998, whether 
in the form of copies of claims 
previously filed or other lay evidence, 
including statements from witnesses.  The 
RO should, where 

appropriate, assist the veteran in 
obtaining such evidence.  This assistance 
should include checking again with places 
where claims may have been previously 
filed such as the Chicago, Illinois RO 
and any RO near where the veteran was 
separated from service.  Any additional 
evidence received should be associated 
with the claims folder.

2.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence, especially any evidence 
received since the July 2000 supplemental 
statement of the case was issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

